DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
The examiner is aware of the functional language in the claims.

Election/Restrictions
Applicant’s election without traverse of species 16 (figs. 21 and 22) I, claims 1 and 20-22 without traverse the reply filed on 01/18/2022 is acknowledged.

Drawings Objections 
           MATERIAL NOT SHOWN
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a propeller, propeller's axis, a forward flow of the propeller and overlap of a back flow, a body of the flight vehicle, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The above are only examples of such informalities.  The Applicant is required to review the entire drawings and correct all such informalities.

Claim Objections
            Claim 1  is/are objected to because of the following informalities: claims do not end with a period. Appropriate correction is required.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

Claim Rejections - 35 USC § 112
         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-5 and 7-18   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above identified claims will be examined as best understood.

Re claim 1       the term “a propeller” is improper claim language rendering the claim vague and indefinite for examination.  It is unclear whether a propeller is one of the propellers recited in claim 1 or additional/different.

Re claim 1       the term “propeller's axis” is improper claim language rendering the claim vague and indefinite for examination.  It is unclear which propeller's axis recited in the claim refers to.

Re claims  20-22  the phrase "A flight vehicle" There is insufficient antecedent basis for this limitation in the claim.

Re claim 21 The term "different" in claims 1 is a relative term which renders the claim indefinite.  The term "different" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Re claim 21       the term “a forward flow of the propeller and overlap of a back flow” is improper claim language rendering the claim vague and indefinite for examination.  It is unclear which a forward flow of the propeller and overlap of a back flow recited in the claim refers to.

Re claim 22       the term “a head” is improper claim language rendering the claim vague and indefinite for examination.  It is unclear which a head recited in the claim refers to.

Re claim 22       the term “a horizontal flight wing” is improper claim language rendering the claim vague and indefinite for examination.  It is unclear whether a wing for horizontal flight recited in claim 1 or additional/different.

Re claim 22       the term “a body” is improper claim language rendering the claim vague and indefinite for examination.  It is unclear which a body recited in the claim refers to.

Re claim 22       the term “a propeller” is improper claim language rendering the claim vague and indefinite for examination.  It is unclear whether a propeller is one of the propellers recited in claim 1 or additional/different.

The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

                                                       Reference of prior art
McLaren et al.  (US 20150252864, MOTION-DAMPING SYSTEMS AND METHODS INCLUDING THE SAME).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 20-22  are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by McLaren.

Re claim 1    Referring to the figures and the Detailed Description, McLaren discloses: 
In flying machine comprising: having a wing for horizontal flight: having propellers for vertical lift off, vertical landing (items 404 and 400) and horizontal flight thrust (items 512 and 514);
 a propeller (item 408); and
 propeller's axis that will not overwrap other propeller (propeller's axis of 404, 512 will not overwrap other propeller 400, 514)

Re claim 20    Referring to the figures and the Detailed Description, McLaren discloses: 
 A flight vehicle of claim 1, further comprising: wherein location of a propeller configured to prevent interference with a forward flow of the propeller and prevent overlap of a back flow in a same plane during ascent and horizontal flight (as suggested in the drawing the propellers 404, 512, 400 and 514 are depicting the limitation above).

Re claim 21    Referring to the figures and the Detailed Description, McLaren discloses: 
 A flight vehicle of claim 1, further comprising: wherein length of front rotating wing and rear rotating wing are different in order to avoid interference of propeller stream which is installed on the rotating wings (as suggested in the drawing the front tiltwing and the back tiltwing are similar to fig’s 21, 22 of the instant application and depicting the limitation above).

Re claim 22    Referring to the figures and the Detailed Description, McLaren discloses: 
 The flight vehicle of claim 1, further comprising: having a horizontal flight wing; having a propeller; and drive units to rotate the propeller (inherently to rotate the propeller), and the drive units are installed in a head wherein the propeller axis rotate at an approximately perpendicular with longitudinal direction of a body of the flight vehicle.

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642